Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 22, 2021

                                        No. 04-20-00609-CV

                                    OPUS AE GROUP, L.L.C.,
                                          Appellants

                                                  v.

                                       AKF GROUP, LLC.,
                                           Appellee

                    From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-CI-10826
                             Honorable Aaron Haas, Judge Presiding


                                           ORDER

        The trial court clerk has filed a notification of late record, stating that the appellant failed
to pay or make arrangements to pay the fee for preparing the clerk’s record and that appellant is
not entitled to preparation of the clerk’s record without paying the fee.

         It is therefore ORDERED that appellant provide written proof to this court on or
before February 16, 2021, that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
fee. If appellant fails to respond within the time provided, this appeal will be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal
of appeal if appellant fails to comply with an order of this court). Appellant’s notification of late
clerk’s record is DENIED AS MOOT.




                                                        _________________________________
                                                        Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2021.
___________________________________
Michael A. Cruz,
Clerk of Court